Citation Nr: 1403394	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-39 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis A and B.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hepatitis C.

3.  Entitlement to an initial compensable rating for hepatitis C.

4.  Entitlement to an effective date earlier than January 27, 2006, for the grant of service connection for hepatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. A.F.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to December 1973. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran provided testimony at a July 2008 RO hearing.  A transcript of the hearing is associated with the claims file. 

Pursuant to his request, the Veteran was scheduled for a Board hearing in Washington, DC, in April 2010; however, he failed to report for that hearing.  As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn and the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.702 (d), (e) (2013). 

In June 2010, the Board remanded the claims of entitlement to service connection for hepatitis and diabetes mellitus for additional development.  In a November 2011 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for hepatitis C.  VA outpatient treatment records reflect that the Veteran has a history of hepatitis A and B, and he has specifically requested service connection for hepatitis B.  Therefore, the issue of entitlement to service connection for hepatitis A and B remains on appeal.  

In an April 2012 letter to attorney K.L., the Veteran indicated that he was seeking her legal counsel and would be asking for a hearing.  In December 2013, the Board sent the Veteran a letter requesting him to clarify whether he wanted a Board hearing and notifying him that if he did not respond in 30 days, it would be assumed that he did not want a hearing.  He did not respond.  As such, the Board finds that the Veteran does not desire a hearing before the Board.

In December 2013, the Board also sent the Veteran a letter notifying him that DAV was his current representative of record and that if he wished to change representation, he needed to submit a properly executed power of attorney (VA Form 21-22 or 21-22a).  He was notified that if he did not respond within 30 days, the Board would assume he wanted to represent himself.  The Veteran failed to respond; however, a properly executed VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) remains in effect for DAV.  See VA Form 21-22 dated in January 2003.  Although the Veteran expressed an interest in retaining attorney K.L., he did not revoke DAV's power of attorney or submit a new power of attorney in favor of attorney K.L.  Therefore, DAV remains the Veteran's appointed representative.  See 38 C.F.R. § 14.631 (2013).  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal. 

In various correspondence, the Veteran has raised the issues of entitlement to service connection for hypertension, a gastrointestinal disability/gastric reflux, cardiovascular disease, peripheral neuropathy, peripheral vascular disease, substance abuse, and entitlement to a total disability rating based on individual unemployability (TDIU).  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.
REMAND

Upon review, the Board finds that further development is necessary to ensure compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that, where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Specifically, further efforts should be undertaken to procure relevant in-service hospitalization records and to obtain supplemental medical opinions from the March 2011 VA examiner.

In June 2010, the Board remanded the claims, in part, to obtain any in-service hospitalization records.  Later that month, the AOJ sent a letter to the Veteran and requested that he provide the approximate time frames and locations of his in-service hospitalizations.  The Veteran did not respond.  However, a review of the claims file reveals a December 2006 letter from the Veteran in which he reported that he was hospitalized and treated for hepatitis B at Fort Ord.  He said that during that hospitalization, he also underwent an appendectomy.  His service treatment records note that he was hospitalized for acute appendicitis at Fort Ord for five days from March 21-26, 1972, but the in-patient hospitalization records have not been requested or obtained.  

The Board also remanded the claims to obtain VA examinations and medical opinions regarding the nature and etiology of the Veteran's hepatitis and diabetes mellitus.  VA examinations were conducted in March 2011.  The examiner diagnosed the Veteran with hepatitis C and opined that it was at least as likely as not incurred in service.  Although the Veteran's VA outpatient treatment records noted a history of hepatitis A and B, the examiner did not comment on the existence of either of these conditions or provide an opinion as to etiology.  Therefore, a supplemental opinion is necessary.  

The Veteran asserts that his diabetes mellitus is secondary to his service-connected hepatitis C and he has submitted medical articles showing a correlation between diabetes mellitus and hepatitis C.  Although the March 2011 VA examiner opined that the Veteran's diabetes mellitus was not caused by hepatitis, he did not provide an opinion as to whether the Veteran's hepatitis aggravated his diabetes mellitus.  See 38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Therefore a supplemental opinion is necessary.

As noted above, the AOJ granted service connection for hepatitis C in a November 2011 rating decision.  The AOJ assigned an initial noncompensable (0 percent) rating effective January 27, 2006.  In a December 2011 letter, the Veteran indicated that he disagreed with the effective date.  In a March 2012 letter, he stated that he also disagreed with the initial disability rating.  The Board interprets these statements as timely notices of disagreement with the initial rating and effective date assigned; however, the Veteran has not been provided with a Statement of the Case on these issues.  Therefore, a remand is required.  Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any in-patient service treatment records pertaining to the Veteran's hospitalization at Fort Ord from March 21-26, 1972.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding VA treatment records from the Durham VA Medical Center (VAMC) dated since April 2011.  If any records are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

3.  After the development requested in items 1 and 2 has been completed, return the claims file to the VA examiner who conducted the March 2011 VA examinations (or another examiner if unavailable) for preparation of an addendum opinion.  If the examiner determines that an examination is required, one must be conducted.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.

The reviewing clinician should specifically address the following questions:

a.  Hepatitis:  Does the Veteran currently have chronic hepatitis A or B or any chronic residuals from acute hepatitis A or B infections?  If so, is it at least as likely as not (a 50 percent probability or greater) that hepatitis A and/or B was incurred in service?

b.  Diabetes Mellitus:  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus is proximately due to or aggravated by his service-connected hepatitis C?  A response to both aspects of the secondary service connection claim must be provided (i.e., causation and aggravation).  

In rendering this opinion, the examiner must consider and discuss the medical articles submitted by the Veteran concerning a correlation between diabetes mellitus and hepatitis C.  The examiner should discuss the medical principals involved.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

Note:  The term "aggravated" in the above context refers to a permanent worsening, beyond the natural progress, of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Then readjudicate the claims and issue an SOC addressing the issues of entitlement to an initial compensable rating for hepatitis C and an earlier effective date for the grant of service connection for hepatitis C.  The Veteran should be advised of the need to file a substantive appeal if he wishes to complete his appeal of these issues.  If an appeal is perfected, then the appeal should be returned to the Board for further appellate consideration, as appropriate.

5.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC) and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



